Case: 15-50523       Document: 00513401352         Page: 1     Date Filed: 03/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                     No. 15-50523                                    FILED
                                   Summary Calendar                              March 1, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ALEJANDRO BALDERRAMA,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-925


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Alejandro Balderrama challenges the 168-month sentence imposed
following his guilty-plea conviction of conspiring to import more than five
kilograms of cocaine, in violation of 21 U.S.C. §§ 952, 960, and 963.                            He
contends his attorney provided inadequate assistance at sentencing by failing
to: object to the two-level increase in his offense level for recruitment of a
minor; ask the court to recommend his placement in the 500-hour drug and


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-50523     Document: 00513401352     Page: 2   Date Filed: 03/01/2016


                                  No. 15-50523

alcohol program; and object to the inclusion of certain relevant conduct in the
calculation of his base-offense level.
      Generally, our court does not review claims of ineffective assistance of
counsel on direct appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir.),
cert. denied, 135 S. Ct. 123 (2014). “We have undertaken to resolve claims of
inadequate representation on direct appeal only in rare cases where the record
allowed us to evaluate fairly the merits of the claim.” United States v. Higdon,
832 F.2d 312, 314 (5th Cir. 1987). In most instances, a claim qualifies as a
“rare case” warranting review only when it was raised and developed in a post-
trial motion to the district court. United States v. Stevens, 487 F.3d 232, 245
(5th Cir. 2007).
      Because Balderrama did not raise his ineffective-assistance claims in
district court during the trial proceedings, the court did not have evidence from
trial counsel or make any findings for whether counsel rendered ineffective
assistance.   Instead, Balderrama raised ineffective-assistance claims in a
motion pursuant to 28 U.S.C. § 2255; but, the court dismissed his claims
without prejudice, and determined only that he should be permitted to file an
out-of-time direct appeal. In short, although Balderrama contends otherwise,
the record is not sufficiently developed to allow for fair consideration of these
claims.   Therefore, we decline to consider them on direct appeal, without
prejudice, of course, to Balderrama’s right to raise them on collateral review.
See Isgar, 739 F.3d at 841.
      AFFIRMED.




                                         2